July 7, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   ANDREW HOUSTON ALLEN, Appellant

NO. 14-15-00115-CR
NO. 14-15-00116-CR                     V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, The State of
Texas, signed, January 14, 2015, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Andrew Houston Allen, jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.